DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 8/7/2019 has been received and will be entered.
Claim(s) 1-5 is/are pending.
Claim(s) 5 is/are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-5 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites a separation tank, first and second electrodes installed in the separation tank, then a partition wall that must be “between the first electrode and the second electrode and below the separation tank in a height direction thereof.” It is unclear how the partition wall can be both in the separation tank (between the electrodes) and below the separation tank. Below the separation tank suggests being outside of the tank. All of the figures show the partition above the bottom of the separation tank, i.e. in the separation tank. See (S. “Fig. 1” – partition wall 14 above the bottom of separation tank 11; “Fig. 2” – partition wall 140 above the bottom of separation tank 110; “Figs. 3-4” – partition wall 240 above the bottom of separation tank 210).   
	Claim 3 recites “the partition wall is installed . . . on the bottom surface side of the separation tank.” This suggests that it is in the separation tank, but as noted above, Claim 1 says that the partition wall is below the separation tank.
MPEP 2173.05(q) addresses “use" claims. The MPEP states:

Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” was held to be indefinite because it merely recites a use Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 

Other decisions suggest that a more appropriate basis for this type of rejection is 35 U.S.C. 101. In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: “The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.” In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: “The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.” 

Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 


I.   A “USE” CLAIM SHOULD BE REJECTED UNDER ALTERNATIVE GROUNDS BASED ON 35 U.S.C 101 AND 112

In view of the split of authority as discussed above, the most appropriate course of action would be to reject a “use” claim under alternative grounds based on 35 U.S.C. 101 and 112 .


II.   BOARD HELD STEP OF “UTILIZING” WAS NOT INDEFINITE

It is often difficult to draw a fine line between what is permissible, and what is objectionable from the perspective of whether a claim is definite. In the case of Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992), the Board held that a claim which clearly recited the step of “utilizing” was not indefinite under 35 U.S.C. 112, second paragraph. (Claim was to “A method for unloading nonpacked, nonbridging and packed, bridging flowable particle 

MPEP 2173.05(q). This passage forms the basis of this rejection.
Claim 5 provides for the use of “the single-walled carbon nanotube separation apparatus according to claim 1” and “a carrier-free electrophoresis method,”  but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 5 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Dependent claims not specifically addressed import the issues of the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,867,468 to Haddon, et al. 

With respect to Claim 1, this claim requires “a separation tank accommodating a single-walled carbon nanotube dispersion liquid containing: metallic single-walled carbon nanotubes;  and semiconducting single-walled carbon nanotubes.”  Haddon teaches a separation tank. See e.g. (Haddon 5: 11-42; “Fig. 1A” – vessel 102). The nanotube dispersion language refers to the material worked on by the apparatus, and is not accorded patentable weight. See MPEP 2115. 
Claim 1 further requires “a first electrode and a second electrode that are installed in the separation tank.” First and second electrodes are taught. (Haddon 5: 11-42; “Fig. 1A” – electrode 104, counter electrode 104).
Claim 1 further requires “a partition wall installed between the first electrode and the second electrode in the separation tank and below the separation tank in a height direction thereof.” Notwithstanding the ambiguities noted above, a partition wall is installed. (Haddon 5: 11-42; “Fig. 1A” – carbon fibers/fabric 112”). To the extent whatever is shown Haddon is not whatever is being claimed, i.e. the partition is in some different location, etc., this does not impart patentability, rearranging parts being an obvious matter of design choice. MPEP 2144.04 VI. C. 


Conclusion
While no prior art was applied to certain claims, this is in accordance with MPEP 2173.06 II, which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0213159 to Sandhu.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736